                      Case 1:20-cv-03699-JGK Document 10 Filed 08/31/20 Page 1 of 1
AO 458 (Rev. 06/09) Appearance of Counsel


                                     UNITED STATES DISTRICT COURT
                                                            for the
                                            Southern District
                                              __________      of New
                                                           District ofYork
                                                                      __________


                        PDV USA, Inc.                          )
                             Plaintiff                         )
                                v.                             )      Case No. 1:20-cv-03699-JGK
               Interamerican Consulting Inc.                   )
                            Defendant                          )

                                               APPEARANCE OF COUNSEL

To:       The clerk of court and all parties of record

          I am admitted or otherwise authorized to practice in this court, and I appear in this case as counsel for:

         Defendant Interamerican Consulting Inc.                                                                       .


Date:          08/31/2020
                                                                                         Attorney’s signature


                                                                                    Kathryn Lee Boyd (KC5593)
                                                                                     Printed name and bar number

                                                                                       Hecht Partners LLP
                                                                                   125 Park Avenue, 25th Floor
                                                                                      New York, NY 10017
                                                                                               Address

                                                                                    Lboyd@hechtpartners.com
                                                                                            E-mail address

                                                                                          (646) 502-9515
                                                                                          Telephone number

                                                                                          (646) 492-5111
                                                                                             FAX number
